Lyon, J.
An injunction order duly issued by a court or judicial officer having jurisdiction to issue the same, no matter how improvidently or erroneously issued, must he obeyed by the person to whom it is directed. If improperly allowed, the remedy is by motion to vacate or dissolve it. If violated while it remains in force, such violation is a contempt, for which the guilty party may be punished. Hence, if the injunction of November 9th restrained the defendants from instituting judicial proceedings to enjoin the plaintiffs from driving piles in the canal and constructing their railroad across it, the respondent disobeyed that injunction when he procured the injunction order of November 10th against the plaintiffs, and should have been adjudged guilty of a contempt.
The case turns, therefore, upon the construction of the first injunction. The order contains language sufficiently broad and comprehensive to cover and include, inferentially, a prohibition against legal proceedings by the defendants, as well as a direct prohibition against the use of force, to prevent the building of the railroad across the canal. "Were the construction of the injunction a mere question of grammar, without regard to legal rules or any extraneous circumstances or considerations whatever, we might be constrained to say that it enjoins against the employment of judicial means, as well as of force, to impede the plaintiffs in the prosecution of their wort. But we are not at liberty to construe the language of -the order on any such narrow basis. There are rules of law and extraneous facts having an important bearing upon the construction of the order, which must not be disregarded. Some of these will be briefly noticed.
1. Disobedience to a lawful injunction is a penal offense, and punishable as such. Hence an injunction order must, like penal or criminal statutes, be construed strictly in favor of the person charged with violating it.
2. The complaint in this action, which is the foundation of the injunction, does not contain any reference whatever to any *144judicial proceedings on tlie part of the defendants. All of the acts therein charged to have been committed or threatened by the defendants were acts of physical force.
The familiar maxim, noscitur co sociis, has frequently been applied in the interpretation of penal statutes to qualify or limit the effect and operation of general words. In view of the strict rule of construction which must be applied to the injunction, no good reason is perceived why the principle of the maxim is not applicable. If it is, it follows that the general words in the injunction must be limited as only restraining the defendants from interfering with the work in the way and manner charged in the complaint; that is, by physical force.
3. The commissioner necessarily held that the counterclaim of the defendant city stated facts which entitled it to a temporary injunction against the plaintiffs. On this appeal we cannot review his judgment in that behalf. That question can only arise in a direct proceeding to vacate the injunction. Eor the purposes of this appeal, therefore, it is a verity that the counterclaim contains averments of fact sufficient to sustain the injunction. This being so, the defendants were absolutely entitled to the injunction under section 2775, R. S., p. 747, which is as follows: “A temporary injunction may also be granted on the application of the defendant, when it shall appear that the plaintiff is doing, or threatens or is about to do, or is procuring or suffering to b'e done, some act in violation of the defendant’s rights respecting the subject of the action, and tending to his injury, or to render ineffectual such judgment as may be rendered in his favor.” The next section prescribes the procedure to obtain the injunction, which was strictly complied with in this case.
On the hypothesis that the defendant city had a case for an injunction, had the fact appeared when the first injunction issued, it would have been error to grant it. Or, the fact being shown on a motion to dissolve the injunction, the motion *145should have been granted. Hence, it is not to be inferred that the commissioner intended to enjoin the defendants from proceeding judicially to réstrain the plaintiffs, when they had, or may have had, an absolute right to such relief. Moreover, the fact that the same commissioner who allowed the first injunction allowed the second on the following day, is not without significance, as tending to show that he did not understand that the latter injunction violated the former. Had he intended the first as an injunction against judicial proceedings, it is difficult to believe that he would have allowed the last.
4. To enjoin a person from enforcing his legal rights, or what he claims are such, by due process of law, is an exercise of one of the highest powers of a court of equity. It should never be done but for the most persuasive reasons. Whether the power has been exercised in a given case should not be left to be determined by inference, which must always be more or less doubtful or uncertain. If a court of equity deems it proper in a given case to restrain a person from instituting or prosecuting a proceeding in the courts, it should do so in express words. Unless that be done, it is the safer rule to hold that the injunction is inoperative to restrain the party from resorting to judicial proceedings for the enforcement of his alleged rights. Especially is this the safer, if not the inevitable rule, where, as in this case, no foundation is laid for the granting of such an injunction.
The above propositions ai’e elementary, and it has not been thought necessary to fortify them by reference to adjudged cases. There may be decisions opposed to some of these propositions, but, if so, we cannot follow them. We conclude that the respondent was not guilty of disobedience to the injunction; and, hence, that the rule to show cause why he should not be adjudged in contempt, was properly discharged.
By the Court. — Order affirmed.